.------


                                                                                                      FILED
                                                                                                        APR 2 5 '011
                                        UNITED STATES DISTRICT COURT
                                                                                                  Clerk, U.S. District & Bankruptcy
                                        FOR THE DISTRICT OF COLUMBIA                             Courts for the District of Columbia

          Samuel N. McCoo, Jr.,                          )
                                                         )
                  Plaintiff,                             )
                                                         )                                  11     07~2
                  v.                                     )        Civil Action No.
                                                         )
          Civil Court Clerks Office of the               )
          U.S. District Court et al.,                    )
                                                         )
                  Defendants.                            )


                                              MEMORANDUM OPINION

                  This matter is before the Court on the plaintiff s pro se complaint and application to

          proceed in forma pauperis. The Court will grant the application and dismiss the complaint

          pursuant to 28 U .S.C. § 1915(e), which requires the district court to dismiss a complaint upon a

          determination that, among other grounds, it is frivolous or seeks monetary relief against an

          immune defendant. 28 U.S.C. § 1915(e)(2)(B)(i)(iii).

                  The plaintiff claims that he has been "injured by the neglectful activity of the [defendants]

          in thier [sic] legally bound and obligated duties." Civil Complaint at 1. Most of the plaintiff s

          accusations are unclear but he alleges that the "civil clerks neither took time to see, nor read, nor

          apply the civil rules or civil process practice, to the civil matter I presented." Id. at 7. He also

          accuses the defendants of being rude to him. Id. The plaintiff seeks damages exceeding $60

          million. Id. at 9.

                  In this Circuit, absolute judicial immunity extends to clerks of the court. Sindram v.

          Suda, 986 F.2d 1459, 1460-61 (D.C. Cir. 1993) (per curiam). Therefore, "clerks, like judges, are

          immune from damage suits for performance of tasks that are an integral part of the judicial
process," id., which appears to form the basis of this lawsuit. Cf id. at 1461 ("in so far as the

complaint states them intelligibly-their '[a]ssistance in preparing and dissemination of the

opinion of one of the defendant judges; their directing plaintiffs causes of action to the defendant

judges; and their 'institut[ing] an erroneous order against Plaintiff barring his access to the

court' -are indisputably 'integral parts of the judicial process' and are within their jurisdiction.")

(alterations in original). Moreover, the complaint presents the type of "fanciful factual

allegation[s]" that are subject to dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325

(1989). It therefore will be dismissed.}




Date: April~, 2011




       } A separate Order accompanies this Memorandum Opinion.

                                                  2